Exhibit 10.9

Asset Purchase Agreement

This Asset Purchase Agreement is made on August     , 2007 between Neogen
Corporation, a Michigan corporation whose address is 620 Lesher Place, Lansing,
Michigan 48912 (“Buyer”), Kane Enterprises, Inc., a South Dakota corporation
(“Seller”) whose address is 1117 Ash Street, Brandon, South Dakota 57005, and G.
Kevin and Robyn A. Kane, husband and wife, South Dakota residents whose business
address is 1117 Ash Street, Brandon, South Dakota 57005 (individually “Kane” and
collectively, “Kanes”) (“Agreement”).

Recitals

A. Seller is engaged in the business of manufacturer, importer and distributor
of specialty animal health products (collectively, “Business”).

B. Buyer desires to purchase, and Seller desires to sell, those assets of Seller
described in this Agreement upon the terms, conditions and covenants contained
in this Agreement.

The parties agree as follows:

1. Purchase and Sale of Assets. Based upon the representations, warranties and
agreements contained in this Agreement and subject to the terms and conditions
set forth in this Agreement, at the Closing Date, as defined in Section 3A,
Seller shall sell, transfer and deliver to Buyer, and Buyer shall purchase and
accept from Seller, all of the assets used or employed by Seller in the conduct
of the Business (collectively referred to as the “Purchased Assets”), including
but not limited to the following, as applicable:

(a) Machinery and Equipment. All manufacturing, laboratory, and office machinery
and equipment, non-passenger vehicles, furniture, fixtures, supplies, fixed
assets and all other tangible personal property used in the Business including,
but not limited to, the equipment listed on attached Exhibit 1.(a) (“Machinery
and Equipment”).

(b) Intangible Property. All of the intangible property of Seller used in the
Business, including, but not limited to, the following listed on attached
Exhibit 1.(b):

(1) Patents, trademarks, service marks, trade names, trade dress and copyrights
and all applications therefore;

(2) Trade secrets, secret processes, proprietary processes and technology and
secret manufacturing processes;

 

1



--------------------------------------------------------------------------------

(3) To the extent assignable, all permits and licenses used or employed by
Seller in the Business; and

(4) The name “KANE ENTERPRISES, INC.”, and “Ag-Tek” and all derivations thereof,
and the associated goodwill throughout the world, formulae, processes,
procedures, product formulations, product names, designs, research and
development, production, sales, and credit reports, data, models, catalogs,
technical specifications, files, engineering data, business and accounting
records, customer lists, supplier lists, sales literature, marketing materials,
budgets, forecasts, telephone and facsimile numbers and all other business
documents and information, software, source code and computer programs
(including all current and historical data bases) which relate primarily to the
Business and all domain names, URLs and websites used in the Business .

Sections 1(b)(1) to (4) are collectively referred to as “Intangible Property”.

(c) Accounts Receivable. All accounts receivable as of the Closing Date arising
from the sale of inventory or services in the ordinary course of the Business
determined in accordance with United States generally accepted accounting
principles (“GAAP”); provided this amount shall not include any accounts
receivable that were outstanding, as of the Closing Date, either (i) more than
ninety days (“Aged Receivables”); or (ii) for which there existed on the Closing
Date any payment dispute (but only to the extent of the disputed amount)
including but not limited to, those listed on attached Exhibit 1.(c)
(“Receivables”).

(d) Inventories. All inventories, including, but not limited to, merchandise,
materials, component parts, manufacturing and packaging supplies, raw materials,
work in process and finished goods relating to the Business on hand as of the
Closing Date determined in accordance with GAAP on the average cost basis of
accounting consistently applied; provided this amount shall not include either
(i) any inventory with less than six months shelf life remaining on the Closing
Date (“Dated Inventory”); or (ii) any inventory in excess of twelve months sales
based on sales during the past twelve months (“Excess Inventory”) including, but
not limited to, the inventories listed on attached Exhibit 1.(d)
(“Inventories”).

(e) Contract Rights. All rights, benefits and causes of action in favor of
Seller resulting or arising from contracts, purchase orders, sales orders,
service agreements, commission agreements, dealership or distribution
agreements, marketing agreements, licensing agreements, warranties, guaranties
or otherwise, which relate primarily to the Business (“Contract Rights”). These
include, but are not limited to, those listed on Exhibit 1.(e).

(f) Other Current Assets. All deposits, prepaid expenses and other current
assets relating to the Business including, but not limited to, those listed on
Exhibit 1.(f) (“Other Current Assets”).

 

2



--------------------------------------------------------------------------------

(g) Excluded Assets. The Purchased Assets do not include the following: (i) cash
and marketable securities; (ii), passenger vehicles owned or leased by Seller;
(iii), Aged Receivables, (iv) Dated Inventory; (v) Excess Inventory; and
(vi) insurance and tax refunds (collectively, “Excluded Assets”).

2. Non-Assumption of Liabilities.

(a) General Non-Assumption of Liabilities. Buyer shall not assume, expressly or
implicitly, pay, perform or discharge any debts, liabilities or obligations of
any nature of Seller, whether or not related to the Business, other than the
Trade Accounts Payable (as defined in Section 2.(d)) specifically listed in
Exhibit 2.(a) (“Assumed Liabilities”). All the debts, liabilities and
obligations of Seller, whether fixed or contingent, accrued or unaccrued, known
or unknown shall continue to be the responsibility of Seller, which shall pay,
perform and discharge them in accordance with their terms, and nothing contained
in this Agreement shall be construed in any fashion as imposing, directly or
indirectly, responsibility for any such debt, liability and obligation on Buyer
except the Assumed Liabilities.

(b) Product Liabilities; Warranty Claims. Without limiting the generality of
Section 2(a), Buyer shall not assume, nor be liable whatsoever for, liabilities,
obligations or claims for losses, damages, liabilities, costs or expenses
exceeding Five Hundred and XX/100 Dollars ($500) per claim and Two Thousand and
XX/100 Dollars ($2,000) in the aggregate based upon, or arising out of, any
claim alleging defect or negligence in the assembly, processing, manufacture or
sale of products, goods or services by Seller in connection with the Business on
or prior to the Closing Date, including, but not limited to, negligence, product
liability, whether based on contract or tort, or warranty claims regarding such
products, goods or services arising out of transactions, accidents or events on,
prior to, or after the Closing Date, and regardless of any claim was filed or
made known to the Seller or Buyer prior to the Closing Date (“Product Claims”).

(c) Additional Liabilities. Notwithstanding the provisions of Section 2(a) to
the contrary, and as an express exception, Buyer shall assume, perform and
discharge Seller’s liability, existing as of the Closing Date, with respect to
all post Closing duties and obligations of Seller with respect to the open
purchase orders and distribution and sales agreements listed in Exhibit 1.(e),
the assumption of which Buyer expressly and separately acknowledges to Seller on
the Closing Date (“Sales Agreement Liabilities”).

(d) Trade Accounts Payable. The term “Trade Accounts Payable” shall mean all
trade accounts payable related to the Business as of the Closing Date incurred
in the ordinary course of the Business.

 

3



--------------------------------------------------------------------------------

3. Purchase Price and Method of Payments. The purchase price to be paid by Buyer
to Seller for the Purchased Assets shall be computed and paid as provided in
this Section (“Price”).

(a) Buyer shall pay Five Million Eight Hundred Fifteen Thousand and XX/100
Dollars ($5,815,000) in immediately available funds to Seller at Closing,
subject to adjustment as provided in this Agreement (“Cash Price”).

(b) The Cash Price shall be adjusted as follows:

(1) Not less than two business days prior to the Closing Date, Seller will
prepare and deliver a certificate (“Purchase Price Certificate”) setting forth
Seller’s best estimate, as of the Closing Date, Receivables (“Estimated Closing
Receivables”), estimated Inventories (“Estimated Closing Inventories”) and Trade
Accounts Payable (“Estimated Closing Trade Payables”). Representatives from
Seller and Buyer shall jointly take a physical inventory on or about the Closing
Date using a mutually acceptable procedure from which the estimated Inventories
as of Closing Date shall be calculated and using such counts the final
Inventories shall be computed.

(2) On the Closing Date, the Cash Price shall be adjusted by the amount
(“Closing Purchase Price Adjustment Amount”) equal to the sum of (i) Estimated
Closing Receivables minus the Estimated Closing Trade Payables; and
(ii) Estimated Closing Inventories minus Seller’s inventories as of June 30,
2007, determined in accordance with the definition of Inventories, of One
Million Five Hundred Fifty Nine Thousand and XX/100 Dollars ($1,559,000)
(“Target Inventories”). If the Closing Purchase Price Adjustment Amount is a
positive number, then the Cash Price payable at Closing shall be increased by
the Closing Purchase Price Adjustment Amount. If the Closing Purchase Price
Adjustment Amount is a negative number, then the Cash Price payable at Closing
shall be decreased by the Closing Purchase Price Adjustment Amount.

(3) After the Closing Date and pursuant to the procedure and set forth and as
defined in Section 11, the Price shall be adjusted by the amount (“Post-Closing
Purchase Price Adjustment Amount”) equal to (i) the Final Closing Receivables
and Inventories Value minus (ii) the Closing Purchase Price Adjustment Amount.
If the Post-Closing Purchase Price Adjustment Amount is a positive number, then
the Price shall be increased by the Post-Closing Purchase Price Adjustment
Amount and Buyer shall promptly (and in any event within five Business Days)
after the final determination thereof pay to Seller the Post-Closing Purchase
Price Adjustment Amount by wire transfer of immediately available funds to an
account designated in writing by Seller. If the Post-Closing Purchase Price
Adjustment Amount is a negative number, then the Price shall be decreased by the
Post-Closing Purchase Price Adjustment Amount and Seller shall promptly (and in
any event within five Business Days) after the final determination thereof pay
to Buyer the Post-Closing Purchase Price Adjustment Amount by wire transfer of
immediately available funds to an account

 

4



--------------------------------------------------------------------------------

designated in writing by Buyer. The party that owes the other any amount
pursuant to this Section 2.(b)(3) agrees to pay that party interest at the prime
rate published in the Wall Street Journal plus 6% between the date on which the
amount was due and the date on which the amount due is paid in full.

(c) The Price shall be increased, but not by more than Fifty Thousand and XX/100
Dollars ($50,000), by fifteen percent (15%) of the excess of Net Sales (as
defined in Section 2.(h) for the period beginning September 1, 2007 and ending
August 31, 2008 (“August 31, 2008 Ending Net Sales”) over Net Sales of Six
Million Four Hundred Fifty Thousand and XX/100 Dollars ($6,450,000). The amount
payable pursuant to this Section 2.(c) shall be paid to Seller on or before
September 30, 2008.

(d) The Price shall be increased, but not by more than Fifty Thousand and XX/100
Dollars ($50,000), by fifteen percent (15%) of the excess of Net Sales for the
period beginning September 1, 2008 and ending August 31, 2009 over the
August 31, 2008 Ending Net Sales. The amount payable pursuant to this
Section 2.(d) shall be paid on or before September 30, 2009.

(e) Buyer shall pay the Trade Accounts Payable.

(f) An amount equal to Ten Thousand and XX/100 Dollars ($10,000) of the Price
shall be assigned to a Covenant Not to Compete from Seller and the Kanes
pursuant to Section 9.(a)(2).

(g) The purchase price to be paid by Buyer shall be allocated in the manner
required by Section 1060 of the Internal Revenue Code of 1986, as amended
(“Code”), and the Treasury Regulations promulgated thereunder. In making the
allocation, Buyer and Seller shall apply the fair market values set forth on the
Certificate of Allocation substantially in the form of attached Exhibit 3.(g)
This allocation shall be conclusive and binding on the Buyer and Seller for all
purposes, including the reporting and disclosure requirements of the Code.

(h) The term “Net Sales” shall mean the total of the aggregate gross invoice
prices of the products that were being sold by Seller as of the Closing Date
attributable to the Business (including any of such products that are improved
or modified, but excluding all new products added), less the sum of (i) cash,
trade, or quantity discounts; (ii) sales, use, tariff, import/export duties or
other excise taxes imposed upon particular sales; (iii) transportation charges;
and (iv) allowances or credits to customers because of rejections or returns.

(i) Buyer shall maintain books and records to compute Net Sales for the periods
identified in this Agreement.

 

5



--------------------------------------------------------------------------------

3A. The Closing. The closing of the purchase and sale of the Purchased Assets as
provided in this Agreement shall occur no later than September 4, 2007 at the
offices of Buyer, or at such other place as may be fixed by mutual agreement of
Buyer and Seller. The date and event of closing are respectively referred to in
this Agreement as the “Closing Date” and “Closing.” At the Closing:

(a) Seller shall deliver to Buyer a Warranty Bill of Sale, substantially in the
form of attached Exhibit 3A.(a), for the Purchased Assets (“Warranty Bill of
Sale”), non-passenger vehicle titles and the other matters required by
Section 6; and

(b) Buyer shall deliver to Seller the Cash Price and other matters required by
Section 7.

4. Representations and Warranties of Seller and the Kanes. In order to induce
Buyer to enter into this Agreement, Seller and the Kanes, jointly and severally,
make the following representations and warranties, each of which shall be deemed
to be independently material and relied upon by Buyer, regardless of any
investigation made by, or information known to, Buyer:

(a) Organization and Qualification. Seller is validly existing and in good
standing under the laws of the State of South Dakota. No failure on the part of
Seller to be qualified as a foreign corporation in any jurisdiction materially
and adversely affects the Business or financial position or results of the
operation of the properties of Seller by reason of any disability affecting its
right to own property, collect receivables, enforce contracts or otherwise.
Seller has the requisite corporate power and authority to own or hold the
Purchased Assets and to carry on the Business as it is now being conducted.
Seller need not be duly qualified to do business as a foreign corporation in any
state in connection with the conduct of its business. Seller has previously
delivered to Buyer complete and correct copies of Seller’s Articles of
Incorporation and Bylaws and all amendments to them. Seller has delivered to
Buyer a complete and accurate copy of the Seller’s minute book in which there
are accurate records of all meetings, and consents in lieu of meetings, of the
Seller’s board of directors and shareholders held or executed since the
incorporation of Seller. The stock books and ledgers of Seller have been
delivered to Buyer for its inspection, and such books and records are accurate
and complete.

(b) No Violation. The execution and delivery of this Agreement by Seller and the
consummation of the transactions contemplated by it will not violate any
provision of law, order, or regulation of any governmental authority applicable
to Seller or the corporate charter or bylaws of Company or constitute a default
under any judgment, order or decree of any court of governmental agency or
instrumentality, or conflict or constitute a breach or a default under any
agreement to which Seller or the Kanes is a party or by which any of them is
bound.

 

6



--------------------------------------------------------------------------------

(c) Financial Information. Seller has provided in Exhibit 4.(c) its
(i) unaudited balance sheet and profit and loss account as of and for the period
ended September 30, 2006 and 2005 (“Unaudited Financial Statements”); and
(ii) interim financial statements for the period ended June 30, 2007 (“Interim
Financial Statements”) (collectively, “Financial Statements”) all in reasonable
detail. The Financial Statements:

(1) Have been prepared in accordance with the books of account and records of
Seller.

(2) Fairly present and are true, complete and correct statements of Seller’s
financial position, the results of its operations and changes in stockholder’s
equity of Seller as of and for the periods specified in the Financial
Statements.

(3) Have been prepared in accordance with GAAP consistently applied (other than
the approximate $300,000 difference of understatement of book inventory).

(4) Do not include or omit to state any fact that renders them misleading.

(5) Make full and adequate disclosure of all Seller’s obligations and
liabilities (fixed or contingent).

(6) Do not contain any items of special or non-recurring income or expenses
except as expressly stated in the Financial Statements.

(d) Title to Assets. Seller owns and has corporate power to own, and has good
and marketable title to the Purchased Assets free and clear of liens, security
interests, mortgages, pledges, claims or encumbrances of any kind whatsoever,
except as disclosed in Exhibit 4.(d)i. Seller has delivered to Buyer true and
complete copies of all written leases, contracts, agreements, options, purchase
orders, instruments and commitments relating to Seller or the Business and
written summaries of all oral contracts binding on Seller, as evidenced in
Exhibit 4.(d)ii (collectively, “Contracts”). All Contracts are legally valid and
binding and in full force and effect, and there are no defaults or breaches by
Seller or counterclaims or defenses against it. Seller has received no notice of
any default, breach, counterclaim or offset by any other party to any of the
Contracts, nor do Seller or Kanes have any knowledge thereof. All Contracts will
continue in full force and effect on the same terms as currently exists,
notwithstanding the consummation of the sale contemplated by this Agreement.

(e) Condition of Assets. All Purchased Assets conform in all material respects
with all health and safety rules and other rules and regulations. All Purchased
Assets, including all their components and parts, are ready for operation, and,
taking into account their ages, are in normal operating condition and good order
and repair. There are no conditions or events, except for normal wear and tear,
proper use and the age of the Purchased Assets, which would prevent their
continued normal operation or would otherwise materially and adversely affect
their operation or use by Buyer after the Closing as currently used by Seller.

 

7



--------------------------------------------------------------------------------

(f) Intellectual Property. Seller owns, or is licensed to use, or otherwise has
the right to use all patents, trademarks, service marks, trade names, trade
secrets, franchises, and copyrights, and all applications for any of the
foregoing, and all technology, know-how and processes necessary for the conduct
of the Business as now conducted (collectively, “Proprietary Rights”). With
respect to Seller’s Proprietary Rights:

(1) There are no licensing arrangements relating in any manner to any of the
Proprietary Rights (whether or not in writing). Seller is in compliance with and
is not in default under any of such license agreements, and all other parties to
any of such license agreements are in full compliance with and are not in
default under any of the license agreements;

(2) Exhibit 1.(e) sets forth a complete list of all patents, trademarks, service
marks, and copyrights used by Seller in the conduct of the Business that are
currently registered in any jurisdiction, and Seller has good and marketable
title to all such assets free and clear of all liens, charges and encumbrances
and all filing or maintenance fees that are required to maintain such
registrations that are due and payable as of the date of this Agreement have
been paid and all associated maintenance filings have been made;

(3) Exhibit 1.(e) sets forth a complete list of all unregistered trademarks,
service marks, and trade names used by Seller in the conduct of the Business,
and Seller has good and marketable title to all such assets free and clear of
all liens, charges and encumbrances;

(4) Exhibit 1.(e) sets forth the dates of first use and the geographic territory
of use for each trademark, service mark, or trade name, and Sellers represent
that such marks and trade names have been in continuous use in their respective
territories since the listed dates of first use;

(5) There has been no software that the Seller has had written or developed by
any person or entity not an employee of Seller, lists the current owner of the
copyright interest in such software, and if Seller is the current owner, lists
the date of the written assignment of the copyright interest to Seller;

(6) Seller has not infringed, misappropriated, or otherwise used in an
unauthorized manner the proprietary rights (including but not limited to the
patent, trade secret, trademark, trade dress, or copyright rights) of any third
party;

(7) Seller has not granted or committed to grant any rights in Seller’s
Proprietary Rights of any nature whatsoever to any third party;

(8) No claim has been asserted by any person or entity (i) to the effect that
any action by Seller infringes on the intangible or intellectual property rights
of any other person or entity; or (ii) that challenges or questions the right of
Seller to use any of the Proprietary Rights being used by it; or (iii) which
asserts the right of any third party to use such Proprietary Rights.

 

8



--------------------------------------------------------------------------------

(9) There is no basis for any claim against Seller that any of its operations,
activities, products, or publications infringes on any patent, trademark,
service mark, trade name, copyright, or other proprietary right of a third
party, or that it is illegally or in any unauthorized manner using the trade
secrets or any proprietary rights of others.

(10) No person or entity is infringing upon or has misappropriated any of
Seller’s Proprietary Rights. No person or entity other than Seller has any right
to use any Proprietary Rights.

(g) Receivables. The list of Receivables attached as Exhibit 1.(c) is a complete
and accurate list of all the Receivables. All of the Receivables listed on
Exhibit 1.(c) arose from bona fide sales transactions of Seller, and no portion
of the Receivables is subject to counterclaim or offset or is otherwise in
dispute. All of the Receivables are good and collectible in full in the ordinary
course of business at the net aggregate amounts disclosed on Exhibit 1.(c).

(h) Inventories. The Inventories are accurately and consistently valued in
accordance with GAAP. The Inventories are usable and saleable in the ordinary
course of the Business. No Inventories have been consigned to others.

(i) Contracts. Exhibit 4.(d)i describes all Contracts to which Seller is a party
or to which it is bound and which arose out of, or relate to, the Business that
extend beyond the Closing Date. Sellers have delivered true and correct copies
of all such documents evidencing the Contracts to Buyer. All Contracts shall
remain vested with Seller without change or the occurrence of any default
following the consummation of the transactions contemplated by this Agreement,
except as described on Exhibit 4.(d)ii.

(j) Litigation. There are no actions, suits, proceedings or investigations
pending or threatened against Seller at law or in equity, or before any federal,
state or municipal or other governmental department, commission, board, agency
or instrumentality, domestic or foreign, which involves a demand for any
judgment or liability and which could materially affect the Business or the
transactions contemplated by this Agreement. Seller is not in default with
respect to any order, writ, injunction or decree of any court of federal, state,
or municipal or other governmental department, commission, board, agency or
instrumentality, domestic or foreign, and that there are no such orders,
decrees, injunctions or regulations issued specifically against Seller which may
affect, limit or control the method or manner of the Business, the Purchased
Assets or any transactions contemplated by this Agreement.

(k) Compliance with Law. Seller has complied with all applicable laws, orders
and regulations of any federal, state or municipal or other governmental

 

9



--------------------------------------------------------------------------------

department, commission, board, agency or instrumentality, domestic or foreign,
having jurisdiction, including, but not limited to, laws, orders and regulations
thereof relating to antitrust, wage, hours, collective bargaining, environmental
protection, employee safety, or legislation pertaining to illegal bribes or
kickbacks.

(l) Taxes.

(1) Seller has duly and timely filed all required declarations, returns, and
reports with foreign, federal, state and local taxing authorities for which
Seller may be liable which are due and required to be filed by any applicable
tax law (“Returns”). All taxes, interest and penalties owed (whether or not
shown on the Returns) have been paid. There is no tax audit or examination now
pending or threatened with respect to the Business.

(2) As of the Closing Date, Seller did not have any liability for taxes of any
sort other than taxes for which full provision has been made in the Interim
Financial Statements. Seller agrees to pay all taxes associated with all
transactions occurring in all tax years ending on or before the Closing Date.

(3) Seller has complied in all material respects with all applicable laws, rules
and regulations relating to information reporting with respect to payments made
to third parties and the withholding of and payment of withheld taxes and has
timely withheld from employee wages and other payments and paid over to the
proper taxing authorities all amounts required to be so withheld and paid over
for all periods under all applicable laws.

(4) There are no pending audits, judicial proceedings, or assessments or
deficiencies asserted with respect to taxes of Seller. There is no pending claim
by any taxing authority in any jurisdiction in which Seller does not pay taxes
or file Returns that Seller is required to pay taxes or file Returns.

(5) (i) Seller has not and has not been a party to any transaction that presents
a material risk of being recharacterized by any tax authority or any other
entity entitled to collect compulsory payments in a way that could result in the
imposition of any additional penalties, additions to tax, or like charges; and
(ii) all documents that are subject to registration have been duly and timely
registered and the related taxes have been duly and timely paid.

(6) Seller has no liability for any taxes of any entity (other than the Seller)
under Treasury Regulation 1.1502-6 (or any corresponding provision of state,
local or foreign income tax law), as transferee or successor, by contract or
otherwise.

(7) Seller has at all times on and after October 1, 1989 had in effect a valid
election under Section 1362 of the Code to be treated as an “S corporation”
within the meaning of Section 1361 of the Code, and has also had in

 

10



--------------------------------------------------------------------------------

effect a valid and corresponding election for the purposes of each state in
which Seller engages in business (to the extent such state permits corporations
to make an election). Such elections remain in full force and effect at all
times through the Closing Date.

(m) No Adverse Changes. Since September 30, 2006, there has been no material
adverse change in the condition, financial or otherwise, of Seller, the
Purchased Assets or in the Business other than changes (not in the aggregate
either material or adverse) occurring in the ordinary course of business. Buyer
agrees that the change in suppliers from G.C. Distributing Co, Inc. to PolySem,
Inc. is not considered to be an adverse change.

(n) Warranties and Product Liability. Seller has previously delivered to Buyer
true, correct and complete copies of all outstanding standard product warranties
and guaranties given by Seller with respect to the Business and true, correct
and compete copies of all other product warranties and guaranties now in effect
with respect to products manufactured or sold by Seller concerning the Business.
There are no pending claims or actions against Seller for breach of warranty or
based upon product liability (whether based on tort or contract principles) and,
to the best of Seller’s and Kanes’ knowledge, no such claims or actions are
threatened. There are no defects in craftsmanship, design or engineering with
respect to any product now or previously sold or manufactured by Seller in the
Business which may constitute the basis for any such claim against Seller or
Buyer. All of Seller’s products being sold to Buyer as part of the Purchased
Assets are listed in attached Exhibit 1.(d).

(o) Contingent and Undisclosed Liabilities. Except as to the Permitted
Liabilities and those disclosed on the Financial Statements (as defined in the
next sentence), Seller has no debts, obligations or liabilities, whether fixed
or contingent, of any nature whatsoever, relating to the Purchased Assets or to
the Business not disclosed in writing to Buyer. The term “Permitted Liabilities”
shall mean the Assumed Liabilities and the Sales Agreement Liabilities. Seller
knows of no basis for assertion of any claim against the Seller or the Purchased
Assets for any liability relating to the Business except those disclosed in
Exhibit 4.(o) (whose payment shall remain the sole responsibility of Seller and
which Buyer does not assume).

(p) Performance of Contracts. Seller is not in default, nor has it breached any
provision of, any contract, agreement, lease, obligation, license or permit
(including the Contracts) with regard to all agreements relating to the Business
to which it is a party or by which it is bound. Seller has fully performed each
material term, condition and covenant of each such contract, agreement, lease,
obligation, license or permit required to be performed on or prior to the date
of this Agreement (including the Contracts). Seller knows of no state of facts
which, with or without the giving of notice or the passage of time, or both,
would give rise to any default or revocation. Seller is neither subject to any
penalty, discount or liquidated damages due to the delayed delivery of products,
goods or services of the Business, nor has it received any notice that any of
the Business’s customer relations are in jeopardy because of such late
deliveries or otherwise.

 

11



--------------------------------------------------------------------------------

(q) Events Subsequent to September 30, 2006. Except as disclosed in Exhibit
4.(q), Seller has not, since September 30, 2006:

(1) Incurred Liabilities. Incurred any obligation or liability (absolute,
contingent, accrued or otherwise) or guaranteed or become a surety of any debt,
except in connection with the performance of this Agreement or in the ordinary
course of business;

(2) Discharged Debt. Discharged or satisfied any lien or encumbrance, pertaining
to the Business, or paid or satisfied any obligation or liability (absolute,
contingent, accrued or otherwise) other than (i) liabilities shown on Company’s
accounting records on September 30, 2006 or (ii) liabilities incurred since
September 30, 2006 in the ordinary course of business;

(3) Encumbrances. Mortgaged, pledged or subjected to any lien, charge, security
interest or other encumbrance any of the properties utilized in the Business;

(4) Disposition of Assets. Sold or transferred any of the properties utilized in
the Business, or canceled any debts or claims or waived any rights, except in
the ordinary course of business;

(5) Sale of Business. Entered into any contract for the sale of the Business, or
any part thereof, or for the purchase of another business, whether by merger,
consolidation, exchange of capital stock or otherwise (other than negotiations
with respect to this Agreement);

(6) Accounting Procedure. Changed or modified the accounting methods or
practices relating to the Business; or

(7) Capital Expenditure. Purchased or made a commitment for the purchase of
capital assets for use or employment in the Business.

(r) Customer Relations. Seller and the Kanes know of no state of facts, nor have
any communications been made to it, which would indicate that (i) any current
customer of Seller which accounted for more than 5% of Seller’s sales relative
to the Business for the most recent fiscal year ending, or (ii) any current
supplier of Seller (if such supplier could not be replaced by Seller at
comparable cost), will terminate its business relations with Seller.

(s) Brokerage. Seller has made no commitment for a brokerage fee in connection
with the transactions contemplated by this Agreement. Seller agrees to hold
Buyer harmless from all amounts owed by them for any brokerage fee.

 

12



--------------------------------------------------------------------------------

(t) Books and Records. The books and accounts of Seller relating to the Business
are true, complete and correct in all material respects and fully and fairly
reflect all of the transactions entered into by or on behalf of Seller to which
it is a party or by which it is affected.

(u) Transactions With Insiders. There are no agreements between Seller or any of
its shareholders or family or entities in which Kanes’ family has any financial
interest other than the real estate lease and redemption of the Seller’s stock
formerly owned by George K. Kane.

(v) Binding Effect. The Agreement and all related documents have been duly
executed, made and delivered by Seller and the Kanes, and constitute legal,
valid and binding obligation of Seller and the Kanes enforceable against them in
accordance with their respective terms, subject to the laws of general
application affecting creditors’ rights.

(w) Authorization. The transactions contemplated by this Agreement have been
duly authorized by the Board of Directors and shareholders of Seller and on the
Closing Date all of the necessary corporate action to authorize the consummation
of this Agreement will have been taken. Seller and the Kanes have the power and
authority to enter into this Agreement.

(x) Employee Relations. Exhibit 4.(x) sets forth a list of all of the officers,
employees and agents of Seller as of December 31, 2006:

(1) There is not now in existence or pending, nor has there been within the last
three years, any grievance, arbitration, administrative hearing, claim of unfair
labor practice, wrongful discharge, employment discrimination or sexual
harassment or other employment dispute of any nature pending or, to the best of
the Kanes’ or Seller’s knowledge, threatened against Seller.

(2) Seller is, and during all applicable limitation periods has been, in
material compliance with all applicable Federal, state, local or foreign laws,
executive orders and regulations respecting employment and employment practice,
terms and conditions of employment, occupational safety, wages and hours and
there is no existing but unasserted claim for violation of any such laws,
executive orders or regulations nor, to the best of the Kanes’ and Seller’s
knowledge, is there any factual basis upon which such a claim could be asserted.

(3) Seller has no collective bargaining agreements and is not a party to any
written or oral, express or implied, other contract, agreement or arrangement
with any labor union or any other similar arrangement that is not terminable at
will by Seller without cost, liability or penalty.

(4) Seller is not a party to any written or oral contract, agreement or
arrangement with any of its present or former directors, officers,

 

13



--------------------------------------------------------------------------------

employees or agents with respect to length, duration or conditions of employment
(or the termination thereof), salaries, bonuses, percentage compensation,
deferred compensation or any other form of remuneration outside the ordinary
course of business.

(5) There is no pending claim or, to the best of the Kanes’ or Seller’s
knowledge, threatened or existing but unasserted claim, against Seller for
violation of any contract, agreement or arrangement, nor to the best of the
Kanes’ or Seller’s knowledge, is there any factual basis upon which such a claim
could be asserted.

(6) Upon termination of the employment of any of the Seller’s employees, Buyer
shall not incur any liability.

(y) Employee Benefit Plans.

(1) Seller has disclosed to Buyer all Seller’s “employee welfare benefit plans”,
“employee pension benefit plans” and “multi-employer plans” within the
respective meanings of Sections 3(1) and 3(2) and 3(37) of the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”), all incentive
compensation plans, benefit plans for retired employees and all other employee
benefit plans maintained by Seller, or to which Seller has made payments or
contributions on behalf of its employees since 1974, including, without
limitation, all plans or contracts providing for bonuses, pensions,
profit-sharing, stock options, stock purchase rights, deferred compensation,
insurance and retirement benefits of any nature, whether formal or informal and
whether legally binding or not (each such plan is referred to individually as a
“Plan”, collectively as the “Plans”).

(2) Except for any multi-employer plans, all Plans covered by the Code and ERISA
are, and during all applicable limitation periods have been, in compliance with
the Code and ERISA, and all retirement or pension Plans and welfare benefit
plans are qualified plans under the Code and each Plan is in compliance with the
applicable provisions of the Code.

(3) There has been no transaction in connection with which Seller or any of its
directors, agents, officers, or employees could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code or any similar provision of foreign law.

(4) No Plan that is a qualified plan under Section 401(a) of the Code and no
trust created thereunder has been terminated, partially terminated, curtailed,
discontinued or merged into another plan or trust, except in compliance with
notice and disclosure to the Internal Revenue Service (“IRS”), the Department of
Labor and the Pension Benefit Guaranty Corporation (“PBGC”); and any such
termination, partial termination, curtailment, discontinuance or merger has been
accompanied by the issuance of a current favorable determination letter by the
IRS and, where applicable, has been accompanied by plan termination proceedings
with and through the PBGC.

 

14



--------------------------------------------------------------------------------

(5) There are no payments that have become due from any Plan, the trusts created
thereunder, or from Seller that have not been paid through normal administrative
procedures to the Plan participants or beneficiaries entitled thereto.

(6) Seller has made full and timely payment of all required and discretionary
contributions to the Plans, and no unfunded liability exists with respect to any
Plan.

(7) There has been no “reportable event” as defined in Section 4043 of ERISA
with respect to any Plan or any trust created thereunder.

(8) None of the Plans is a “defined benefit plan” within the meaning of
Section 3(35) of ERISA and none is subject to Title IV of ERISA.

(9) Neither Seller nor any of its directors, officers, employees, or agents has
any outstanding liabilities of any nature to the PBGC, the IRS, or the
Department of Labor in any way relating to the Plans, and all annual returns
required to be filed with respect to the Plans have been timely filed.

(10) Seller is not a party to or otherwise subject to any express or implied
agreement or plan to provide health coverage or other benefits to retired or
current employees except as set forth in Exhibit 4.(y)(10).

(11) Seller is not a party to or otherwise subject to any express or implied
agreement or plan to provide any employee benefits, wages, deferred
compensation, or any other form of benefit or remuneration beyond the date of
Closing other than as disclosed to Buyer.

(12) With respect to all “covered employees” as defined in Section 4908B9f)(7)
of the Code and Section 607(2) of ERISA and “qualified beneficiaries” as defined
in Section 4980B(a)(1) of the Code and Section 607(3) of ERISA as of the Closing
Date, Seller has complied with all applicable health care continuation
requirements under the Code, ERISA and current and proposed Federal Regulations.
Seller agrees that all health care continuation costs and compliance with ERISA
shall be its sole responsibility. For purposes of this provision, references to
the Code and ERISA shall include references to any provisions of such statutes
as they may be amended from time to time.

(z) Environmental Matters. Except as disclosed on Exhibit 4.(z):

(1) Seller has never conducted or operated any business from any location other
than the Premises since 1975.

 

15



--------------------------------------------------------------------------------

(2) Seller and the Premises comply with all applicable Environmental Laws.

(3) Except as disclosed on Exhibit 4.(z), no Hazardous Substances have been or
are currently generated, stored, transported, utilized, disposed of, managed,
released or located on, under or from the Premises or any other parcel of real
estate (collectively, “Company Properties”) (whether or not in reportable
quantities) by Seller or its agents or invitees, or in any manner introduced
onto the Company Properties by Seller or its agents or invitees, including,
without limitation, the septic, sewage or other waste disposal systems serving
the Premises. All Hazardous Substances disclosed on Exhibit 4.(z) have been
generated, stored, transported, utilized, disposed of, managed, released or
located on, under or from the Company Properties only in accordance with all
applicable Environmental Laws.

(4) Seller and the Kanes have no knowledge of any threat of Release of any
Hazardous Substances on, under or from the Premises. There is no threat of
Release of any Hazardous Substances which Seller or any of its agents or
invitees generated, stored, transported, utilized, disposed of, managed or
owned.

(5) Seller has no liability for response or corrective action, natural resource
damage, or other harm pursuant to any Environmental Laws; Seller is not subject
to, has no notice or knowledge of, and is not required to give any notice of any
Environmental Claim involving Seller or the Company Properties; there are no
conditions or occurrences at the Company Properties which could form the basis
for an Environmental Claim against the Seller.

(6) Seller has not received any notice from the United States Environmental
Protection Agency or any other Governmental Authority claiming that (i) the
Company Properties or any use thereof violates any of the Environmental Laws, or
(ii) Seller or any of its employees or agents have violated any of the
Environmental Laws.

(7) Seller has not incurred any liability to the State of South Dakota, the
United States of America or any other Governmental Authority under any of the
Environmental Laws.

(8) The Company Properties are not subject to any, and Seller has no knowledge
of any imminent, restriction on the ownership, occupancy, use, or
transferability of the Premises in connection with any (i) Environmental Laws or
(ii) Release, threatened Release, or disposal of Hazardous Substances.

(9) The Premises do not contain and have not contained any: (i) underground
storage tanks, (ii) any amount of asbestos-containing building material,
(iii) any landfills or dumps, (iv) Hazardous Substances resulting in its
classification as a hazardous waste management facility as defined pursuant to
RCRA or any comparable

 

16



--------------------------------------------------------------------------------

state law, or (v) Hazardous Substances resulting in its classification as a site
on or nominated for the National Priority List promulgated pursuant to CERCLA or
any state remedial priority list promulgated or published pursuant to any
comparable state law.

(10) There are no Environmental Enforcement Actions pending or, to the best of
Seller’s and the Kanes’ knowledge, threatened.

(11) There are no conditions or circumstances at or migrating from the Premises
which pose a risk to the environment or the health or safety of persons.

(12) There are no environmental reports, investigations and audits relating to
the Company Properties (whether conducted by or on behalf of Seller and Seller
or a third party, and whether done at the initiative of Seller or the Kanes or
directed by a governmental or other third party) (collectively, “Reports”). A
true, complete and accurate copy of each of the Reports has been provided to
Buyer.

(13) The following definitions apply to this paragraph.

(A) “CERCLA” shall mean the Comprehensive Environmental Response Compensation,
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorizations Act of 1986, 42 USC 9601 et seq., and future amendments;

(B) “Environmental Claim” shall mean any investigation, notice, violation,
demand, allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding, or claim (whether administrative, judicial, or
private in nature) arising (A) pursuant to, or in connection with, an actual or
alleged violation of, any Environmental Laws, (B) in connection with any
Hazardous Substances, (C) from any abatement, removal, remedial, corrective, or
other response action in connection with Hazardous Substances, Environmental
Laws or other order of a Governmental Authority or (D) from any actual alleged
damage, injury, threat, or harm to health, safety, natural resources, or the
environment;

(C) “Environmental Enforcement Actions” means actions or orders instituted,
threatened, required or completed by any Governmental Authority and all claims
made or threatened by any person against Company with respect to the Premises
arising out of or in connection with any of the Environmental Laws or the
assessment, monitoring, clean-up, containment, re-mediation or removal of, or
damages caused or alleged to be caused by, any Hazardous Substances (A) located
on or under the Premises, (B) emanating from the Premises or (C) generated,
stored, transported, utilized, disposed of, managed or released by Seller on,
under or from the Premises;

(D) “Environmental Laws” means federal, state and local laws, statutes,
ordinances, rules, regulations, codes, orders, judgments, orders and the like
applicable to (A) environmental conditions on, under or emanating from the

 

17



--------------------------------------------------------------------------------

Premises including, but not limited to, (a) laws of the South Dakota; and the
associated rules and regulations promulgated in connection with any of these
laws, and (b) laws of the federal government commonly known as CERCLA, RCRA, the
Toxic Substance Control Act, as amended, the Federal Water Pollution Control
Act, as amended, and the Federal Clean Air Act; and the associated rules and
regulations promulgated in connection with any of these laws; and (B) the
generation, storage, transportation, utilization, disposal, management or
release of Hazardous Substances by Company (whether or not on, under or from the
Premises) or Seller (on, under or from the Premises);

(E) “Governmental Authority” means agencies, authorities, bodies, boards,
commissions, courts, instrumentalities, legislatures and offices of any nature
whatsoever for any government unit or political subdivision, whether federal,
state, county, district, municipal, city or otherwise, and whether now or later
in existence;

(F) “Hazardous Substances” shall mean, collectively, (A) any “hazardous
material,” “hazardous substance,” “hazardous waste,” “oil,” “regulated
substance,” “toxic substance,” “restricted hazardous waste,” “special waste” or
words of similar import as defined under any of the Environmental Laws;
(B) asbestos in any form; (C) urea formaldehyde foam insulation;
(D) polychlorinated biphenyls; (E) radon gas; (F) flammable explosives;
(G) radioactive materials; (H) any chemical, contaminant, solvent, material,
pollutant or substance that may be dangerous or detrimental to the environment
or the health and safety of occupants of the Premises or of the owners or
occupants of any other real property nearby the Premises, and (I) any substance,
the generation, storage, transportation, utilization, disposal, management,
Release or location of which on, under or from the Premises is prohibited or
otherwise regulated pursuant to any of the Environmental Laws;

(G) “Premises” shall mean all locations listed on Exhibit 4.(z)(13)(G).

(H) “RCRA” shall mean the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 USC 6901 et seq., and any future amendments; and

(I) “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks, and other
receptacles containing or previously containing any Hazardous Substances.

(aa) Insurance. Seller has provided Buyer with a list of all policies of
liability, property damage, fire, workers’ compensation/employer’s liability,
title or other forms of insurance owned or carried by Seller (“Policies”) and
insurance agents or brokers providing such insurance coverage. Seller has
received no notice from any

 

18



--------------------------------------------------------------------------------

insurance carrier regarding the possible cancellation of or premium increase
with respect to the Policies. Seller has no claim pending or anticipated against
any of the insurance carriers under any of the Policies and there has been no
actual or alleged occurrence of any kind that may give rise to any such claim.

(bb) Permits and Licenses. Attached Exhibit 4.(bb) is a complete and accurate
list of all licenses, permits, authorizations and approvals required by any
Governmental Entities (as defined below) (collectively, “Licenses”) as are
necessary to own, lease or operate Seller’s Business. All of the Licenses are
valid and in full force and effect. Seller is in full compliance with all
obligations under all Licenses, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination of any Licenses.
The execution, delivery or performance of this Agreement and the consummation of
the transactions contemplated by it will not require or permit (with or without
notice or lapse of time, or both), and no event has occurred and is continuing
which requires or permits, or after notice or lapse of time or both would
require or permit, any modification or termination of any Licenses. No Licenses
would have to be obtained, secured or made by Buyer or Seller (except for normal
renewals of existing Licenses) to enable Seller to operate the Business after
the Closing in a manner which is consistent with that in which it is presently
conducted. To the knowledge of the Kanes and Sellers, all Licenses will be
renewed in the ordinary course without the imposition of additional materially
adverse conditions. The term “Governmental Entities” shall mean any federal,
state, local, foreign or supranational court, commission, governmental body,
regulatory agency, authority or tribunal. The Kanes and Seller have not received
any notice asserting noncompliance with any applicable law, rule or regulation
which if enforced would have a material adverse effect on the Business. No
Governmental Entities have indicated any intention to initiate any
investigation, inquiry or review involving Seller, any Plans or any of Seller’s
rights or properties.

(cc) Termination of Employees. All liabilities associated with the termination
of Seller’s employees have been or will be paid by Seller.

(dd) Use of Closing Proceeds. Seller and the Kanes shall apply the proceeds to
be received at Closing first toward any unpaid taxes that are presently due and
payable and then to the taxes generated from this transaction.

(ee) Shareholder List. Attached as Exhibit 4.(ee) is a complete and accurate
list of each shareholder of Seller and the number of shares owned by the
shareholder.

(ff) Representations and Warranties True and Correct. The representations and
warranties contained in this Agreement, and all statements or information
disclosed by any of the Exhibits, do not include any untrue statement of a
material fact nor omit to state a material fact required to be stated herein or
therein or necessary in order to make the statements herein or therein, in light
of the circumstances under which they are made, not misleading.

 

19



--------------------------------------------------------------------------------

5. Representations and Warranties of Buyer. In order to induce Seller to enter
into this Agreement, Buyer makes the following representations and warranties,
each of which shall be deemed to be independent materially and relied upon by
Seller, regardless of any investigation made by, or information known to,
Seller:

(a) Organization. Buyer is, and on the Closing Date shall be, a corporation
validly existing and in good standing under the laws of the State of Michigan.

(b) Authorization. The execution and delivery of this Agreement and the
transactions contemplated by it have been duly authorized by the Board of
Directors of Buyer and on the Closing Date all of the necessary corporate action
to authorize the execution and delivery of this Agreement will have been taken.

(c) No Violation. The execution and delivery of this Agreement by the Buyer and
the consummation of the transactions contemplated by it will not violate any
law, order or regulation of any governmental authority, or corporate charter or
bylaws of Buyer or constitute a default under any judgment, order or decree of
any court or governmental agency or instrumentality, or conflict with or
constitute a breach or default under any agreement to which Buyer is a party or
by which it is bound.

(d) Brokerage. Buyer has not made a commitment for a brokerage, finders or
similar fees in connection with the transactions contemplated by this Agreement.

(e) Binding Effect. The Agreement and all related documents have been duly
executed, made and delivered by Buyer and constitute legal, valid and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms, subject to the laws of general application affecting
creditors’ rights.

(f) Representations and Warranties True and Correct. The representations and
warranties contained in this Agreement do not include any untrue statement or
material fact nor omit to state a material fact required to be stated herein or
therein or necessary in order to make the statements herein or therein, in light
of the circumstances under which they are made, not misleading.

6. Conditions of Buyer’s Obligation to Close. The obligations of Buyer pursuant
to this Agreement are subject to the following conditions having been met, or
waived in writing by Buyer, at or prior to the Closing Date:

(a) Representations and Warranties. The representations and warranties made by
Seller and the Kanes contained in this Agreement and in any exhibit, document or
instrument delivered by any of them pursuant to this Agreement shall be true and
correct in all material respects on and as of the Closing Date.

 

20



--------------------------------------------------------------------------------

(b) Approvals and Consents. All necessary approvals and consents with respect to
the transactions contemplated by this Agreement, the absence of which would have
a material adverse effect on Buyer’s rights under this Agreement, or which would
result in the forfeiture or breach of any material rights acquired by Buyer
pursuant to the provision of any material contract or agreement assumed by
Buyer, or without which the Buyer would be precluded or materially impeded from
conducting the Business, shall have been received by Buyer.

(c) Delivery of Instruments of Conveyance of the Purchased Assets. Seller shall
have delivered to Buyer, satisfactory to Buyer in form and substance,
conveyancing documents to transfer title to the Purchased Assets to Buyer.

(d) No Litigation. No investigation, suit, action or other proceedings shall be
threatened or pending before any court or governmental agency in which it is
sought to restrain, prohibit or obtain damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated by the
Agreement.

(e) No Adverse Change. There shall have been no change or development related to
the Business or the Purchased Assets, results of operations or in the condition,
financial or otherwise, of the Business or Seller, which has had or may
reasonably be expected to have a material adverse effect on the condition,
financial or otherwise, of the operation of the Business or the Purchased
Assets.

(f) Satisfactory Due Diligence. Buyer satisfactorily completes it due diligence.

(g) Board Approval. Buyer’s board of directors approves of the transactions
contemplated by this Agreement.

(h) Retention of Seller. Buyer is able to retain Mr. Kane as an employee of
Buyer on terms satisfactory to Buyer that include, among other provisions,
compensation, fringe benefits, non-compete, non-solicitation of employees and
confidentiality.

7. Conditions to Seller’s and the Kanes’ Obligation to Close. The obligations of
Seller and the Kanes pursuant to this Agreement are subject to the following
conditions having been met, or waived in writing by Seller and the Kanes, at or
prior to the Closing Date:

(a) Representations and Warranties. The representations and warranties of Buyer
in this Agreement and in any exhibit, document or instrument delivered by Buyer
pursuant to this Agreement in all shall be correct in all material respects on
and as of the Closing Date.

(b) Payment of Cash Price for Purchased Assets. Buyer shall have delivered to
Sellers the Cash Price.

 

21



--------------------------------------------------------------------------------

(c) No Litigation. No investigation, suit, action or other proceedings shall be
threatened or pending before any court or governmental agency in which it is
sought to restrain, prohibit or obtain damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated by this
Agreement.

(d) Related Documents. All of the related documents are executed at or prior to
Closing.

(e) Approvals and Consents. Buyer will have received all necessary approvals and
consents with respect to the transactions contemplated by the Agreement, the
absence of which would have a material adverse effect of Seller’s rights.

8. Survival of Representations and Indemnification.

(a) Survival of Representations. Buyer and Seller and the Kanes agree that all
representations, warranties and covenants of Seller and the Kanes
(“Representations”) shall survive the execution and delivery of this Agreement,
the Closing Date and any investigation or audit made by Buyer. The
Representations given in (i) Sections 4.(a), (b), (d), (f), (v), (w) and (ee)
and (ff) to the extent that it relates to one or more of the preceding items,
Sections 5.(a), (b), (d) and (e) and Section 9.(a)(1) shall continue
indefinitely; (ii) Sections 4.(i), (j), (k), (l), (n), (o), (p), (s), (x), (y),
(z), (cc), (dd) and (ff) to the extent that it relates to one or more of the
preceding items shall continue until three months after the expiration of the
applicable statute of limitation; and (iii) all others shall expire upon the
fifth anniversary of the Closing Date.

(b) Indemnification by Seller. Subject to the limitations set forth in
Section 8.(f), Seller and the Kanes, jointly and severally, agree to indemnify
and hold Buyer harmless from and against any and all Damages (as defined in
Section 8.(d)) incurred by Buyer or which Buyer may sustain at any time arising
out of or by reason of:

(1) The inaccuracy or breach of any of the Representations made by Seller and
the Kanes in or pursuant to this Agreement (in each case (i) without giving
effect to any materiality qualification; and (ii) the disclosure by Seller
(A) shall not relieve it of the financial obligations related to the disclosed
item; and (B) shall not cause or create any liability for Buyer related to the
disclosed item);

(2) Any failure by Seller or the Kanes to perform any obligation or comply with
any covenant or agreement of Seller or the Kanes specified in this Agreement or
in any other document executed at Closing;

(3) Any claim (i) for wages or fringe benefits made by any employee of Seller
with respect to the period ending on or before the Closing Date; (ii) for
severance payments or other liabilities with respect to the termination of any
employees of Seller; or (iii) with respect to the injury or death of any such
employee arising out of events occurring prior to the Closing Date;

 

22



--------------------------------------------------------------------------------

(4) Any claim (including, without limitation, claims alleging death or injury to
persons or damage to property), whether based in tort, contract or otherwise
resulting from or caused by any product sold, or service provided, by Seller
prior to the Closing Date;

(5) Any Seller debt, obligation or liability, whether known or unknown, fixed or
contingent, of any nature whatsoever before the Closing Date, including but not
limited to all taxes and environmental liabilities of any nature and amounts
owed to Eriel Sales Associates and The Lane Company, other than Permitted
Liabilities;

(6) Any of the matters disclosed on any of the Exhibits, other than the
Permitted Liabilities;

(7) Other than Permitted Liabilities, any liability or obligation arising out of
(A) the conduct of any trade, business or transactions by Seller prior to the
Closing, (B) the termination of employment of any employee by Seller on or prior
to the Closing, (C) any Benefit Plan; or (D) the ownership, lease, use,
occupation or operation of any facility or property at any time owned, leased,
used, occupied or operated by Seller.

(8) Any several liability of Seller under Treasury Regulation Section 1.1502-6
promulgated by the Department of Treasury (“Treasury Regulation”) or any under
any comparable or similar provision under state, local or foreign tax laws or
regulations for any period ending on or before the Closing Date.

(9) Buyer being deemed to be a “successor” employer to Seller for the purpose of
COBRA obligations.

Any claim that an item breaches more than one provision of Section 8.(b) shall
be deemed to fall into the preceding category that has the longest survival
period.

Seller and the Kanes specifically acknowledges and agrees that Buyer may proceed
against any of them under Section 8.(b) without contemporaneously, or at any
time, proceeding against the others. The Kanes agree that they shall not have
any claim or right of indemnification or contribution or any other right of
recourse against Seller with respect to Damages and they waive and release any
and all such claims and right, until all indemnity obligations of Seller and the
Kanes in favor of Buyer have expired.

(c) Indemnification by Buyer. Buyer agrees to defend, indemnify and hold
harmless Seller from and against any Damages incurred by reason of any breach of
any representation, warranty or covenant of Buyer. Buyer agrees to defend,

 

23



--------------------------------------------------------------------------------

indemnify and hold harmless Seller and the Kanes from and against any Damages
incurred by reason of (I) any liabilities arising from the operation or conduct
of the Business by Buyer subsequent to the Closing Date; and (II) any product
manufactured by or any services provided by Buyer with respect to the Business
subsequent to the Closing Date.

(d) Damages. An Indemnified Party (as defined in Section 8.(e)(1)) shall be
entitled to recover the full amount of any liabilities, losses, debts,
obligations, monetary damages, fines, fees, penalties, deficiencies, expenses
(including amounts paid in settlement, interest obligations, court costs, the
reasonable costs of investigators, the reasonable fees and expenses of
attorneys, accountants, financial advisors or other experts, and other
reasonable expenses of litigation or administrative proceedings) incurred due to
the matter for which indemnification is sought, but any recovery shall be net of
any economic benefit to which the Indemnified Party (as defined in
Section 8.(e)(1)) is entitled due to such liabilities, expenses, costs or loss,
including, without limitation, (i) any tax refund, reduction or benefit,
(ii) any insurance proceeds to which the Indemnified Party (as defined in
Section 8.(e)(1))) is entitled and (iii) any warranty reimbursements
(collectively, “Damages”).

(e) Assertion and Defense of Indemnification Claims.

(1) Assertion of Claim. Buyer or Seller under Sections 8.(b) and (c),
respectively (“Indemnified Party”), shall give notice to the other
(“Indemnifying Party”) as soon as reasonably possible after the Indemnified
Party has actual knowledge of any claim to which the Indemnifying Party has an
obligation to indemnify, including the amount, if known, and shall promptly
supply any other information in possession of the Indemnified Party supporting
the claim. The omission by the Indemnified Party to give Notice as soon as
reasonably possible will not relieve the Indemnifying Party of its
indemnification obligations, unless the failure to give notice to the
Indemnifying Party materially prejudices the Indemnifying Party or notice is
given after the end of the survival period of the applicable representation of
warranty or other basis of the claim. All indemnification claims must be
asserted by giving notice within the survival period of the applicable
representation or warranty or other basis for the claim. Buyer shall have the
right to set off any Damages it may incur against the amount it owes Seller.
This right of set off shall be in addition to any other rights or remedies Buyer
may have against Seller.

(2) Defense of Undisputed Claim. The Indemnified Party will permit the
Indemnifying Party (at its expense) to assume the defense of any third party
claim in any litigation. The Indemnifying Party may settle or compromise any
third party claim or litigation only with the consent of the Indemnified Party,
which consent shall not be unreasonably withheld or delayed. The Indemnified
Party shall have the right at all times to participate in the defense,
settlement, negotiations or litigation relating to any third party claim or
demand at its own expense. If the Indemnifying Party does not assume the defense
of any matter which it has an obligation to indemnify, then the Indemnified
Party shall have the right to defend any such third party claim or demand,

 

24



--------------------------------------------------------------------------------

and will be entitled to settle any such claim or demand in its discretion, all
at the expense of the Indemnifying Party, only with the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
In any event, the Indemnified Party will cooperate in the defense of any such
action at the expense of the Indemnifying Party and the pertinent records of
each party shall be available to the other with respect to the defense.

(3) Defense of Disputed Claim. Should an Indemnifying Party provide Notice to
the Indemnified Party regarding a claim or action by a third party for which the
Indemnifying Party denies liability, the Indemnified Party shall give the
Indemnifying Party a reasonable opportunity: (1) to conduct any proceedings or
negotiations in connection therewith; (2) to take all other required steps or
proceedings to settle or defend any third party action; or (3) to employ counsel
to contest any third party claim or action in the name of the Indemnified Party
or otherwise. If the Indemnifying Party desires to assume the defense of the
third party claim or action, it shall promptly give Notice to the Indemnified
Party. The Indemnifying Party and the Indemnified Party may participate in the
defense at their own expense.

(f) Limitation on Recovery. Anything in this Section 8 to the contrary
notwithstanding, there shall be no recovery under Section 8.(b) until the total
claims for indemnification under those provisions exceed Ten Thousand and XX/100
Dollars ($10,000).

(g) No Third Party Beneficiaries. The parties agree that there shall be no third
party beneficiaries of the indemnity rights provided in Sections 8(b) and (c).

9. Covenants.

(a) Seller’s and the Kanes’ Covenants. Seller and the Kanes covenant and agree
with Buyer as follows:

(1) Confidentiality. Following the Closing, (i) Seller and the Kanes shall hold
in confidence (unless and to the extent compelled to disclose by judicial or
administrative process or, in the opinion of its counsel, by other legal
requirements) all Company Information (as defined below) and will not disclose
the same to any third party or use the same for any purpose referred to in and
(ii) shall return all such Company Information to Buyer. The term “Company
Information” shall mean all information concerning Seller and its business and
assets, including without limitation all information concerning Seller’s
products, product formulations, services, manufacturing and other processes,
Proprietary Rights, technology, suppliers, customers, pricing policies and mark
ups, except information (x) ascertainable or obtained from public information,
(y) which is or becomes known to the public, other than through a breach of this
Agreement, or (z) as required to fulfill the terms of Mr. Kane’s employment with
Buyer. Notwithstanding any provision contained in this Section, each party (and
each of their respective employees, representatives or other agents) may
disclose to any and all persons, without limitations of any kind, the tax

 

25



--------------------------------------------------------------------------------

treatment and tax structure of the transaction and all materials of any kind
(including opinions and other tax analyses) that are provided to the taxpayer
relating to such tax treatment and tax structure.

(2) Covenant not to Compete. In furtherance of the sale to Buyer of the
Purchased Assets, for a period of ten years from the Closing Date, Seller, the
Kanes and any other entity in which Seller or the Kanes own an interest
(collectively, “CNC Parties”) shall, directly or indirectly, through equity
ownership or otherwise, for itself or any other person or entity, engage in the
business of manufacturing, selling, marketing or distributing products similar
to the products used in the Business or otherwise compete with the Business
anywhere in the world; provided, however, that nothing in this Agreement shall
prevent the CNC Parties from owning, as an investment, up to 1% of a class of
equity securities issued by any competitor of Buyer or Seller that is publicly
traded and registered under Section 12 of the 1934 Act. The parties intend that
the covenant contained in the preceding sentence shall be construed as a series
of separate covenants, one for each county and city included within each such
state and country and, except for geographic coverage, each such separate
covenant shall be deemed identical. The parties agree that Buyer shall pay
Seller and the Kanes Ten Thousand and XX/100 Dollars ($10,000) for this covenant
not to compete.

(3) Non-Solicitation. Seller and the Kanes agree that for a period of five years
following the Closing Date that none of the CNC Parties will solicit for
employment any Seller employee who is or has been employed by Seller or an
affiliate of Buyer, or at any time within one year prior to, the time of the act
of solicitation without the written consent of Buyer.

(4) Remedies. Seller and the Kanes agree that the restrictive covenants in
Sections 9.(a)(2) and (3) are reasonable in their geographic scope and duration
and may be enforced by specific performance or otherwise. Seller and the Kanes
shall not raise any issue of reasonableness as a defense in any proceeding to
enforce any of such covenants. In the event that, notwithstanding the foregoing,
a covenant included in Section 9.(a)(2) and (3) of this Agreement shall be
deemed by any court to be unreasonably broad or violative of applicable law in
any respect, it shall be modified in order that it be reasonable or not
violative of applicable law, as the case may be, and shall be enforced
accordingly. Without limitation of the foregoing, in the event that,
notwithstanding the foregoing, in any judicial proceeding, a court shall refuse
to enforce any of the covenants contained in Section 9.(a)(2) or (3) or any of
the separate covenants deemed included in Section 9.(a)(2) or (3), then the
unenforceable covenant shall be deemed eliminated from the provisions of this
Agreement for the purpose of those proceedings to the extent necessary to permit
such covenant and the remaining separate covenants of Section 9.(a)(2) or (3) to
be enforced.

(5) Access to Properties and Records of Seller. Seller and the Kanes will give
Buyer and its representatives full access during normal business hours to all of
its properties, books, contracts, documents and records, the opportunity

 

26



--------------------------------------------------------------------------------

to make reasonable investigation, and any additional financial statements of,
and all information with respect to the business and affairs of, Seller that
Buyer may reasonably request.

(6) Conduct of Seller’s Business Pending Closing. Between the date of the
Agreement and the Closing Date, Seller shall operate its business in the usual,
regular and ordinary manner on a basis consistent with prior years and shall use
it best efforts to preserve its present business organization intact, keep
available the services of its present officers an employees and preserve it
present business relationships with persons having business relationships with
it.

(7) Name Change. Promptly after the Closing, Seller and the Kanes agree to
change Seller’s corporate name and agree not to use “Kane Enterprises” (or any
derivative) in the new corporate name.

(b) Buyer’s Covenants. Buyer agrees to make available the records necessary for
Seller to prepare any tax returns during reasonable times following reasonable
notice.

10. Transactions Subsequent to Closing.

(a) Further Assurances. Buyer and Seller and the Kanes agree that, from time to
time after Closing, and upon request, they shall execute, acknowledge and
deliver such other instruments as reasonably may be required to more effectively
transfer and vest in Buyer the Purchased Assets or to otherwise carry out the
terms and conditions of this Agreement.

(b) Maintenance of Seller. Until the Federal, state and local income tax
liabilities of Seller and the Kanes attributable for all periods ending on or
prior to the Closing have been examined and reported on by the IRS (or closed by
applicable statute of limitations) and finally determined, the Kanes agree to
maintain at all times sufficient working capital to insure Seller’s ability to
pay its tax obligations on a punctual basis.

11. Final Determination of Price.

(a) As soon as practicable but in no event later than thirty days following the
Closing, Seller shall prepare, or cause to be prepared, and deliver to Buyer the
values, determined in accordance with this Agreement, as of the Closing Date for
Trade Accounts Payable (“Closing Date Trade Accounts Payable Statement”),
Receivables (“Closing Date Receivables Statement”) and Inventories (“Closing
Date Inventories Statement”) (collectively, “Closing Date Statements”).

(b) Buyer shall have thirty days following the receipt of complete and accurate
data from Seller regarding computation of the Closing Date Statements to review
the Closing Date Statements after their delivery by Seller. If Buyer determines

 

27



--------------------------------------------------------------------------------

that any of the Closing Date Statements has not been prepared in accordance with
the Agreement, Buyer shall, on or before the last day of such thirty day period,
send its objections to Seller in writing (“Buyer’s Objection”), setting forth a
specific description of the basis of Buyer’s determination and the adjustments
to such Closing Date Statements to which Buyer objects. If no Buyer’s Objection
is sent to Seller within such thirty day period, then the Closing Date
Statements become the final Trade Accounts Payable, Receivables and Inventories
values as of the Closing Date.

(c) Seller shall have thirty days from its receipt of Buyer’s Objection to
review and respond to Buyer’s Objection (“Seller’s Review Period”).

(d) Buyer and Seller shall use reasonable efforts to resolve any disagreements
with respect to the proposed adjustments set forth in Buyer’s Objection. If
Buyer and Seller are unable to resolve such disagreements within the Seller’s
Review Period, they shall refer any remaining disagreements (“Unresolved Items”)
to the CPA Firm (as defined below) which, acting as experts and not as
arbitrators, shall determine, on the basis set forth in and in accordance with
the Agreement, and only with respect to the Unresolved Items, whether and to
what extent, if any, the Closing Date Statements require adjustment. Seller and
Buyer shall instruct the CPA Firm to deliver its written determination to Seller
and Buyer no later than thirty days after such disagreements are referred to the
CPA Firm. The CPA Firm’s determination shall be conclusive and binding upon
Seller and Buyer.

(e) The amount of Trade Accounts Payable, Receivables and Inventories as of the
Closing Date agreed upon or as determined by the CPA Firm as provided in this
Section 11, as applicable, shall be the “Final Closing Trade Payables Value”,
“Final Closing Receivables Value” and “Final Closing Inventories Value”,
respectively. The term “Final Net Receivables Value” shall mean the Final
Closing Receivables Value minus the Final Closing Trade Payables Value. The term
“Final Closing Receivables and Inventories Value” shall mean the Final Net
Receivables Value plus the Final Closing Inventories Value.

(f) The fees and disbursements of the CPA Firm shall be borne by Seller and
Buyer based on the following formula: (i) Seller shall pay that portion of such
fees and expenses equal to the total of such fees and expenses multiplied by a
fraction, the numerator of which is the amount of the Unresolved Items resolved
in favor of Buyer and the denominator of which is the total amount of Unresolved
Items; and (ii) Buyer shall pay that portion of such fees and expenses equal to
the total of such fees and expenses multiplied by a fraction, the numerator of
which is the amount of Unresolved Items resolved in favor of Seller and the
denominator of which is the total amount of Unresolved Items.

(g) Buyer and Seller shall make readily available to the CPA Firm all relevant
books and records and any work papers (including those of the parties’
respective accountants, to the extent permitted by such accountants) relating to
the Closing Date Statements and to Buyer’s Objection and all other items
reasonably

 

28



--------------------------------------------------------------------------------

requested by the CPA Firm in connection with its review. Buyer and its
accountants shall have reasonable access to all information used by Seller in
preparing, and employees of Seller and its agents involved in the preparation
of, the Closing Date Statements, including, in each case, the work papers of
Seller’s accountants, in each case during regular business hours and upon
reasonable advance notice. Each party shall have reasonable access to all
information used by the CPA Firm in reaching its determination.

(h) The term “CPA Firm” shall mean independent public accountants to which
Seller and Buyer shall mutually agree.

12. Notices. All notices and other communications required or permitted under
this Agreement shall be given if mailed by registered or certified mail, postage
prepaid, or otherwise delivered by hand or messenger, fax, nationally recognized
overnight courier or telegram to the parties at the following addresses, or to
such other changed address as such party may have given by notice:

 

Buyer:    Neogen Corporation    620 Lesher Place    Lansing, Michigan 48912   
Attn: Chief Executive Officer    Telephone: 517-367-0492    Facsimile:
517-367-0514    Email: jherbert@neogen.com And a copy to:    Lowe Law Firm, PC
   Attention: Richard C. Lowe    2375 Woodlake Drive, Suite 380    Okemos,
Michigan 48864    Telephone: 517-908-0909    Facsimile: 517-908-0901    Email:
dlowe@lowelaw.net Seller:    G. Kevin Kane    1117 Ash Street    Brandon, South
Dakota 57005    Telephone: 605-376-6900    Facsimile: 605-582-7786    Email:
kevin@ag-tek.com

13. Applicable Law; Venue. This Agreement has been executed, delivered and
accepted at and shall be deemed to have been made at Lansing, Michigan and shall
be interpreted and the rights and liabilities of the parties shall be determined
in accordance with the laws of the State of Michigan. The parties waive personal
service of any and all process upon them and consent that all such service of
process be made by registered mail directed to the parties at their addresses
set forth on page 1 of the

 

29



--------------------------------------------------------------------------------

Agreement and service so made shall be deemed to be completed five business days
after the material shall have been deposited in the mail, postage prepaid. The
parties agree that any permitted action shall be brought in the court of
appropriate jurisdiction in Ingham County, Michigan or U.S. District Court for
the Western District located in Lansing, Michigan. The parties consent to
jurisdiction and waive all claims of improper venue and forum non-conviens.

14. Integration. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter, and supersedes all
prior discussions, representations, amendments or understandings of every kind
and nature between them.

15. Amendments. Any amendment, alteration, supplement, modification or waiver
shall be invalid unless it is in writing and signed by both parties.

16. Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without the provision.

17. Assignability. This Agreement may be assigned by Buyer without the prior
written consent of Seller and the Kanes; provided, Buyer shall continue to be
liable for the performance of all obligations pursuant to the Agreement. Seller
may not assign this Agreement without the prior written consent of Buyer.

18. Benefit. This Agreement shall be binding upon and inure to the benefit of
Buyer and Seller and their respective successors and permitted assigns and of
the Kanes and their respective personal representatives, heirs, successors and
permitted assigns.

19. Captions. Captions contained in this Agreement are inserted for reference
and in no way define, limit, extend or describe the Agreement or the intent of
any provision in this Agreement.

20. Pronouns. All pronouns and any variation thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as the identity of the
parties may require.

21. Exhibits. The parties agree that the Exhibits attached to this Agreement
shall be treated for all purposes as part of this Agreement.

22. Prevailing Party. The prevailing party in any arbitration or permitted
litigation involving this Agreement (other than those matters governed by
Section 8, which, for the avoidance of doubt, contains its own provision for
fees and expenses) shall be entitled to recover, in addition to any other relief
obtained, the costs and expenses, including reasonable attorney’s fees and
expenses, incurred by the prevailing party.

 

30



--------------------------------------------------------------------------------

23. Construction of Agreement. The parties agree that this Agreement has been
jointly drafted and that neither party may assert an ambiguity in the
construction of this Agreement against another party because the other party
allegedly drafted the allegedly ambiguous provision.

24. Interpretation. Whenever the words “include,” “includes,” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The term “Seller’s knowledge” shall mean the actual
knowledge of those individuals set forth on Exhibit 24. All terms defined in
this Agreement shall have the defined meanings contained herein when used in any
certificate or other document made or delivered pursuant to the Agreement unless
otherwise defined in the Agreement. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms. Any
agreement, instrument, or statute defined or referred to in this Agreement or in
any agreement or instrument that is referred to in the Agreement means such
agreement, instrument, or statute as from time to time amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to any person or entity are also to its permitted successors and
assigns.

25. Arbitration. The parties recognize that the amicable settlement of disputes
is in their mutual best interests. Accordingly, each party agrees to promptly
notify the other party of any dispute and to engage in good faith consultations
to resolve any dispute. If these consultations fail to resolve the dispute
within thirty days, either party may submit the matter to arbitration under the
following rules.

(a) Other than disputes described above in Section 9.(a)(1) – (4), any
controversy, dispute or claim arising out of, in connection with, or in relation
to, the construction, performance or breach of Section 25 of this Agreement,
including without limitation, the validity, scope and enforceability of this
section, shall be submitted to binding arbitration in accordance with the then
existing commercial rules of arbitration of the American Arbitration Association
(“AAA”) or any successor organization by a single arbitrator if the amount of
the claim is Five Hundred Thousand and XX/100 Dollars ($500,000) or less. If the
claim is for more than Five Hundred Thousand and XX/100 Dollars ($500,000), the
claim shall be adjudicated by a panel of three arbitrators. The provisions of
this section shall control over any conflicting rules and procedures of AAA. The
demand for arbitration shall be delivered pursuant to the notice provisions in
the Agreement. The burden of proof in the arbitration shall not be affected by
which party initiates the arbitration. Each party shall be entitled to
reasonable prehearing discovery, including without limitation exchange of
witness lists, depositions under oath of witnesses at a mutually convenient
location and document requests.

(b) Within ten days after receipt of such demand, the parties shall jointly
request a list of arbitrators from the AAA office located in jurisdiction in
which the

 

31



--------------------------------------------------------------------------------

arbitration is to be held, all of whom must be licensed to practice law in such
jurisdiction and must have substantial experience concerning the conflict at
issue. None of the prospective arbitrators shall have had at any time any
conflict or opposing interest against the parties. Upon receipt of the list of
arbitrators, each party shall mark selections and rejections and resubmit the
list to the AAA. The selections and rejections shall take place within ten days
after receipt of the proposed arbitrators from the AAA. The parties shall
cooperate with the AAA and the appointed arbitrator for the purpose of setting
an expeditious hearing.

(c) The parties intend this agreement to arbitrate to be valid, enforceable and
irrevocable. The decision of the arbitrator with respect to all matters shall be
final and binding upon the parties and judgment on such award may be entered by
either party in any court having jurisdiction over the person or property of the
party against whom such award is sought to be enforced. The parties stipulate
that these arbitration provisions shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court, or before
any administrative tribunal with respect to any dispute, controversy or alleged
breach of this Agreement other than disputes that are mentioned in
Section 9.(a)(1) – (4).

(d) The arbitration provisions of this Agreement shall survive any termination
or expiration of this Agreement. Notwithstanding these provisions, nothing in
this Agreement shall preclude either party from seeking injunctive relief from a
court permitted pursuant to this Agreement to preserve the status quo during the
pendency of any dispute nor shall either party be precluded from seeking
appropriate judicial relief to obtain a temporary restraining order, a
preliminary injunction, or other equitable relief to preserve the status quo or
prevent irreparable harm.

(e) The arbitration shall be conducted in Wayne, Oakland or Macomb Counties,
Michigan. Each of the parties (i) consents to submit itself to the personal
jurisdiction of any federal or state court located in the State of Michigan as
provided in Section 13, to enforce any arbitration awards or the specific
performance remedies described in Section 9.(a)(1) – (4).

(f) The prevailing party is entitled to recover costs and expenses, which shall
include reasonable attorney fees, as well as the fees and expenses of the
arbitrators and the administrative fees of the AAA. The “prevailing party” shall
be determined by the panel.

26. Defined Terms. Defined terms used in this Agreement have the meanings
ascribed to them in the paragraphs contained in attached Exhibit 26.

27. Expenses. Each party shall pay its own costs associated with the preparation
and negotiation of this Agreement.

[The rest of this page has intentionally left blank.]

 

32



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first above written.

Seller:

 

Kane Enterprises, Inc.    

 

   

 

G. Kevin Kane, its president     G. Kevin Kane

 

    Robyn A. Kane     Buyer:     Neogen Corporation     By:  

 

      James L. Herbert       Its Chief Executive Officer    

 

33



--------------------------------------------------------------------------------

Index of Exhibits

 

Exhibit 1.(a)

  Machinery and Equipment

Exhibit 1.(b)

  Intangible Property

Exhibit 1.(c)

  Receivables

Exhibit 1.(d)

  Inventories

Exhibit 1.(e)

  Contract Rights

Exhibit 1.(f)

  Other Current Assets

Exhibit 2.(a)

  Assumed Liabilities

Exhibit 3.(g)

  Allocation of Purchase Price

Exhibit 3A.(a)

  Warranty Bill of Sale

Exhibit 4.(c)

  Financial Statements

Exhibit 4.(d)i

  Exceptions to Good Title to Assets and Free and Clear of Liens

Exhibit 4.(d)ii

  List of Contracts

Exhibit 4.(o)

  Undisclosed and Contingent Liabilities

Exhibit 4.(q)

  Changes Since September 30, 2006

Exhibit 4.(x)

  Employee Information

Exhibit 4.(y)(10)

  Certain Health Care Coverage Agreements

Exhibit 4.(z)

  Environmental Matters

Exhibit 4.(z)(13)(G)

  Seller’s Prior and Current Locations

Exhibit 4.(bb)

  List of Licenses and Permits

Exhibit 4.(ee)

  Shareholder List

Exhibit 24

  Individuals with Seller’s Knowledge

Exhibit 26

  Index of Defined Terms

 

34